Exhibit 10.63

FORM OF RESTRICTED STOCK GRANT AGREEMENT

[Date]

[Grantee] [Address]

 

 

  Re: Neutral Tandem, Inc. Grant of Restricted Stock

Dear [Grantee]:

Neutral Tandem, Inc. (the “Company”) is pleased to advise you that, pursuant to
the Company’s 2007 Long-Term Equity Incentive Plan (the “Plan”), the Company’s
Compensation Committee has approved the issuance of shares of the Company’s
Common Stock, par value $0.001 per share, to you as set forth below (the
“Restricted Shares”), subject to the terms and conditions set forth herein. Upon
payment to the Company by you of the aggregate par value thereof, which payment
shall be made within 10 days of the date hereof, the Restricted Shares shall be
fully paid and nonassessable. Capitalized terms used herein but not defined
herein shall have the meanings ascribed to such terms in the Plan.

 

Original Grant Date:    [Date] Total Number of Restricted Shares:    [Number]
Vesting Dates and Number of Restricted Shares that shall vest:   
[Date] [Number]                                    

1. Conformity with Plan. The grant of Restricted Shares is intended to conform
in all respects with, and is subject to all applicable provisions of, the Plan
(which is incorporated herein by reference). Inconsistencies between this
Agreement and the Plan shall be resolved in accordance with the terms of the
Plan. By executing and returning the enclosed copy of this Agreement, you
acknowledge your receipt of this Agreement and the Plan and agree to be bound by
all of the terms of this Agreement and the Plan.

2. Rights of Participants. Nothing in the Agreement or in any grant thereunder
shall confer any right on a participant to continue in the service or employ as
a director or officer of or in the performance of services for the Company or a
Subsidiary or shall interfere in any way with the right of the Company or a
Subsidiary to terminate the employment or performance of services or to reduce
the compensation or responsibilities of a participant at any time.

3. Remedies. The parties hereto shall be entitled to enforce their rights under
this Agreement specifically, to recover damages by reason of any breach of any
provision of this Agreement and to exercise all other rights existing in their
favor. The parties hereto acknowledge and agree that money damages would not be
an adequate remedy for any breach of the provisions of this Agreement and that
any party hereto may, in its sole discretion, apply to any court of law or
equity of competent jurisdiction for specific performance and/or injunctive
relief



--------------------------------------------------------------------------------

(without posting bond or other security) in order to enforce or prevent any
violation of the provisions of this Agreement.

4. Successors and Assigns. Except as otherwise expressly provided herein, all
covenants and agreements contained in this Agreement by or on behalf of any of
the parties hereto shall bind and inure to the benefit of the respective
successors and permitted assigns of the parties hereto whether so expressed or
not.

5. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

6. Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall constitute an original, but all of which taken
together shall constitute one and the same Agreement.

7. Descriptive Headings. The descriptive headings of this Agreement are inserted
for convenience only and do not constitute a part of this Agreement.

8. Governing Law. THE VALIDITY, CONSTRUCTION, INTERPRETATION, ADMINISTRATION AND
EFFECT OF THE PLAN, AND OF ITS RULES AND REGULATIONS, AND RIGHTS RELATING TO THE
PLAN AND TO THIS AGREEMENT, SHALL BE GOVERNED BY THE SUBSTANTIVE LAWS, BUT NOT
THE CHOICE OF LAW RULES, OF THE STATE OF DELAWARE.

9. Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given when delivered personally or
mailed by certified or registered mail, return receipt requested and postage
prepaid, to the recipient. Such notices, demands and other communications shall
be sent to you at the address appearing on the first page of this Agreement and
to the Company at Neutral Tandem, Inc., One South Wacker Drive, Suite 200,
Chicago, Illinois 60606, Attn: Chief Financial Officer, or to such other address
or to the attention of such other person as the recipient party has specified by
prior written notice to the sending party.

10. Entire Agreement. This Agreement and the terms of the Plan constitute the
entire understanding between you and the Company, and supersede all other
agreements, whether written or oral, with respect to your Restricted Shares.

****

 

2



--------------------------------------------------------------------------------

SIGNATURE PAGE TO RESTRICTED STOCK GRANT AGREEMENT

Please execute the extra copy of this Agreement in the space below and return it
to the Chief Financial Officer at Neutral Tandem, Inc. to confirm your
understanding and acceptance of the agreements contained in this Agreement.

 

Very truly yours,

 

 

NEUTRAL TANDEM, INC.

By:    

Name:    

Title:    

 

Enclosures:            Extra copy of this Agreement    Copy of the Plan

The undersigned hereby acknowledges having read this Agreement and the Plan and
hereby agrees to be bound by all provisions set forth herein and in the Plan.

Dated as of [Date]

 

      [Grantee]